Filed 12/20/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 237







State of North Dakota, 		Plaintiff and Appellee



v.



Peter Paul Ortiz, 		Defendant and Appellant







No. 20160221







Appeal from the District Court of McKenzie County, Northwest Judicial District, the Honorable Robin Ann Schmidt, Judge.



AFFIRMED.



Per Curiam.



Paul R. Emerson, Office of the Attorney General, 600 E. Boulevard Ave., Dept. 125, Bismarck, ND 58505-0040, for plaintiff and appellee; submitted on brief.



Laura C. Ringsak, 103 S. Third St., Ste. 6, Bismarck, ND 58501, for defendant and appellant; submitted on brief.

State v. Ortiz

No. 20160221



Per Curiam.

[¶1]	
Peter Ortiz appealed the district court’s judgment, which denied his request to withdraw his guilty plea. Ortiz argues the district court abused its discretion in concluding he failed to establish a fair and just reason to warrant the withdrawal of his guilty plea. Because the district court did not abuse its discretion in denying Ortiz’s request, we affirm under N.D.R.App.P. 35.1(a)(4). 

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom